Citation Nr: 1008144	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  06-27 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for residuals of right kidney surgeries performed at a 
Department of Veterans Affairs Medical Center (VAMC).


REPRESENTATION

Appellant represented by:	Todd S. Hammond, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from December 1970 to January 
1973.

This appeal was brought to the Board of Veterans' Appeals 
(the Board) from a May 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

The Veteran provided testimony before the undersigned 
Veterans Law Judge at the VARO in September 2007; a 
transcript is of record.

In February 2008, the Board remanded the case for specified 
evidentiary development on the issues of entitlement to 
service connection for PTSD and the issue herein concerned.

In a rating action in November 2009, service connection was 
granted for PTSD with major depressive disorder, and a 70 
percent rating was assigned from April 13, 2004.  In a rating 
action in January 2010, a total disability rating based on 
Individual unemployability due to service-connected 
disabilities (TDIU) and entitlement to Chapter 35 benefits 
were also established.  The Veteran has not expressed 
disagreement with the "down-stream" issues; therefore, such 
matters are not before the Board.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 
(Fed.Cir., 1997); see also Holland v. Gober, 10 Vet. App. 433 
(1997) (per curiam).  Accordingly, the only pending issue is 
that listed on the title page of this decision.   


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran has 
additional residual disability which was not reasonably 
foreseeable as a result of VA surgical procedures in 1991.

CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 
for residual disability as a result of kidney surgeries have 
been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.358 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).  In view of the fully 
favorable disposition herein on the sole remaining appellate 
issue, there is no need for further discussion of notice or 
development.

II.  Pertinent Criteria

Under VA laws and regulations, when a Veteran suffers 
additional disability or death as a result of training, 
hospital care, medical or surgical treatment, or examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such disability or death was service 
connected.  38 U.S.C.A. 
§ 1151; 38 C.F.R. § 3.361.  

A disability or death is a qualifying disability or death if 
the disability or death was not the result of the Veteran's 
own willful misconduct and the disability or death was caused 
by hospital, medical, or surgical treatment, or examination 
furnished by the VA under any law administered by the VA, and 
the proximate cause of the disability or death was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance on the part of the VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or was an event not reasonably foreseeable.  
38 U.S.C.A. § 1151(a).

In determining whether additional disability exists, the 
Veteran's physical condition immediately prior to the 
beginning of the hospital care, medical or surgical 
treatment, or other relevant incident in which the claimed 
disease or injury was sustained upon which the claim is 
based, is compared to the Veteran's condition after such 
treatment, examination or program has stopped.  38 C.F.R. § 
3.361(b).

Provided that additional disability exists, the next 
consideration is whether the causation requirements for a 
valid claim for benefits have been met, to consist of both 
actual and proximate causation.  In order to establish actual 
causation, the evidence must show that the medical or 
surgical treatment rendered resulted in the Veteran's 
additional disability.  If it is shown merely that a claimant 
received medical care or treatment, and has an additional 
disability, that in and of itself would not demonstrate 
actual causation.  38 C.F.R. § 3.361(c)(1).

Such VA treatment cannot cause the continuance or natural 
progress of a disease or injury for which such care was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

In December 1990, a VA General Counsel opinion was issued as 
to the term "accident" in the context of the pertinent 
regulations [then cited as 38 U.S.C.A. § 351, now 1151) and 
38 C.F.R. § 3.358(c)(3)], to include events which by their 
nature were only remotely foreseeable.  The OGC holding was, 
in pertinent part, that: 

The provisions...divide events into two categories, 
those occurring due to improper or negligent care 
and those considered "accident".  This latter 
term was previously defined by the General Counsel 
as including only unforeseen untoward results of 
surgery, medical treatment or hospitalization and 
not including expected or contemplated risks of 
surgery, no matter how remote.  

In review of the legislative history of (the law), 
this definition has proven too restrictive to serve 
as a guideline in awarding benefits under this 
statute.  

Instead, those charged with consideration of claims 
for benefits (under the law) must consider the 
consequences of medical and surgical care in the 
light of whether they are unexpected or not 
reasonably foreseeable.   (emphasis added).  
VAOPGCPREC 99-90.

The proximate cause of the disability claimed must be the 
event that directly caused it, as distinguished from a remote 
contributing cause.  To establish that carelessness, 
negligence, lack of proper skill, error in judgment or other 
instance of fault proximately caused the additional 
disability, it must be shown that VA failed to exercise the 
degree of care expected by a reasonable treatment provider, 
or furnished the treatment at issue without informed consent.  
38 C.F.R. § 3.361(d)(1). Proximate cause may also be 
established where the additional disability was an event not 
reasonably foreseeable, based on what a reasonable health 
care provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable, but must be one 
that a reasonable medical provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider the type of risk that a reasonable health care 
provider would have disclosed as part of the procedures for 
informed consent (in accordance with 38 C.F.R. § 17.32).   38 
C.F.R. § 3.361(d)(2).

The Board must make judgments as to the credibility of 
testimony, as well as of various medical opinions. In 
determining whether documents submitted by a Veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that in case where the claimant was also a 
physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (Citations omitted.)

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a). When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. 
Court of Appeals for Veterans Claims held that an appellant 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

With regard to the pending appellate issue, the Board has 
reviewed all of the evidence in the appellant's claims file.  
Although there is an obligation to provide adequate reasons 
or bases supporting this decision, there is no requirement 
that the evidence submitted by the appellant or obtained on 
his behalf be discussed in detail.  Rather, the Board's 
analysis below will focus specifically on what evidence is 
needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the 
claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 
(2000).

III.  Pertinent Factual Background and Analysis

Considerable clinical data is in the file which confirm that 
the Veteran did undergo two kidney surgeries in May and 
November 1991; he has since been seen on repeated occasions 
at which time his complaints and symptoms have been recorded.  
It is also noted that the detailed reports of the analyses of 
pathology specimens are in the file as well from both a 
private firm and AFIP, showing the unique nature of the 
findings; as is some documentation of the discussions prior 
to surgery to include whether this was "informed" consent 
or the extent that this was possible.  

As noted in the Board's remand in 2009, it was not then clear 
whether (a) there was any residual disability; (b) whether 
either surgery involved carelessness, negligence, lack of 
proper skill, error in judgment, or other similar instance of 
fault on the part of the VA in furnishing surgical treatment; 
or (c) whether any current residual disability was or was not 
reasonably foreseeable.  

Accordingly, the Board remanded the case so that the Veteran 
could be afforded a VA examination to ascertain what, if any, 
additional disability was proximately due to the two 
surgeries to remove his right kidney, and if any such 
disorders were present, whether they were due to some degree 
of fault on the part of the VA or an event not reasonably 
foreseeable.

The examination by a VA urological specialist took place in 
October 2009, at which the entire record was also reviewed.  
The entire report from the assessment is of record, and in 
pertinent part, is as follows:

The patient claims he has had chronic severe right 
flank pain and a large bulge in his right flank 
ever since his second surgery (completion 
nephrectomy) on November 1, 1991.  (The Veteran) 
was found to have a mass lesion in the upper pole 
of his right kidney and underwent a right upper 
pole partial nephrectomy in May 1991.  The tumor 
was considered to be an unusual type of malignancy 
called a tubulo-papillary renal cell carcinoma.  
This diagnosis was confirmed at The Armed Forces 
Institutes of Pathology (AFIP).  Because this was a 
rare malignant tumor and its behavior was deemed 
unpredictable, the operative note of 11/01/1991 
states that after an in depth discussion with the 
patient, (the Veteran) chose to proceed with 
completion nephrectomy.

(The Veteran) told me that he experienced right 
flank pain but no flank bulge after the first 
surgery.  He states that he noticed both pain and a 
large bulge in his right flank within days of the 
second surgery.  Both the pain and protrusion have 
persisted until the present time.

To my examination he has a profound lack of or 
atrophy of the right flank musculature.  No true 
hernia defect is felt.  I believe he has residual 
disability of pain and muscle atrophy because of 
inadvertent denervation of the intercostal nerves 
either by entrapping of the nerves in the sutures 
or encasement in scar or possibly severing some of 
the nerves.  The likelihood of this occurring was 
enhanced by using the same incision plane for both 
surgeries.

I do not believe the disabilities occurred because 
of negligence, carelessness or lack of surgical 
skills.  It can be very difficult to identify the 
intercostal nerves after a previous surgery in the 
same location.  The need for the second surgery is 
somewhat unclear.  I can only speculate that both 
the urology staff and the patient were worried that 
there may have been persistent or recurrent tumor 
in the residual right kidney even though the 
pathology report showed a negative margin for tumor 
after the first operation.  The fact that this was 
a rare tumor type of unknown behavior influenced 
the decision.

It is my opinion that the patient has sustained the 
permanent disabilities of neuropathy pain and flank 
muscle atrophy with resultant prominent flank bulge 
because of a combination of the effect of two 
surgeries in the same location.  This was not a 
reasonably foreseeable event but he was at high 
risk for intercostal nerve damage.  (emphasis 
added)

The Board has reviewed the aggregate file and the recent 
expert urological assessment.  In that regard, it is 
parenthetically noted that the fact that he was at high risk 
for intercostal damage at the time of the second surgery was 
in part attributable to the fact that he had already had the 
first surgery and the second incision was done at the same 
location as the first.  It is also noted that other than 
being apparently non written, the exact nature of consent, 
the Veteran's understanding and even the equivocal medical 
data upon which to render such a judgment, in both instances, 
is not entirely clear-cut, partially because what might be 
and was in fact the case, medically, was both unusual, 
imprecise and unclear.

The Board finds that the aggregate evidence and medical 
opinion of record raises a doubt that the Veteran has 
additional residual disability which was not reasonably 
foreseeable as a result of VA surgical procedures in 1991.  
This doubt is resolved in the Veteran's favor, and the appeal 
is allowed.


ORDER

Compensation under 38 U.S.C.A. § 1151 (West 2002) for 
residual disability from right kidney surgeries performed at 
a VAMC is granted.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


